DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US19/30767 filed 05/04/2019, which claims the benefit of the priority of US Provisional application 62/667,415 filed 05/04/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 It is noted that Applicants have not filed an information disclosure statement under § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.
Claim Status
Claims 1-5 are being examined on the merits in this office action.

	
Claim Rejections - 35 USC § 101 – Withdrawn 
The rejection of claims 1-5 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more is withdrawn in view of the amendments of claims 1-5.

Claim Rejections - 35 USC § 102 -Withdrawn
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2015/0183832 (hereinafter “the ‘832 publication”) is withdrawn because of Applicants amendments of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "The pharmaceutical composition according to claim 1" in claim 4, line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0183832 A1 (hereinafter “the ‘832 publication”) in view of He et al. (Diabetes 2017;66:2511–2520).
‘832 teaches a PEDF-derived synthetic peptide [0012] of SEQ ID NO: 1 with amino acid sequence of LSVATALSALSLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 1) (abstract, claim 1, and [0053]). ‘832 further teaches compositions comprising the peptide with pharmaceutically acceptable carrier (claim 7 and [0016]). ‘832 teaches the peptide sequence corresponds to residues 78-121 of human PEDF [0054]. This range comprises the instant 93-106 residues. The peptide of ‘832 reads on the instant PEDF-derived short peptide. ‘832 further teaches a method for promoting stem cell proliferation such as limbal epithelial stem cells [0015-0018], promotes healing of a corneal wound caused by limbal deficiency caused by dry eye [0019-0021].
‘832 does not explicitly disclose that the peptide was used for promoting meibomian gland regeneration.
He et al. discloses recovery of corneal sensitivity and increase in nerve density after treatment with PEDF plus DHA (Title, abstract). He et al. discloses that the treatment could remedy diabetes-induced DHA metabolic deficiencies in ocular tissues and that Diabetes causes significant morphological changes and dysfunction of the meibomian glands, leading to tear lipid deficiency and dry eye (page 2519, left col., 2nd paragraph, line 1-11). He et al. further disclose that topical application of PEDF+DHA could ameliorate the diabetes-induced DHA deficiency, thus maintaining a healthy ocular surface (page 2519, left col., 2nd paragraph, line 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by ‘832 and use the peptide to promote meibomian gland regeneration or treat dry eye syndrome related to meibomian gland dysfunction because He teaches that treatment with PEDF could remedy diabetes-induced DHA metabolic deficiencies in ocular tissues and further discloses meibomian gland dysfunction as one of the deficiencies (page 2519, left col., 2nd paragraph, line 1-11). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the method of ‘832 to further promote meibomian gland regeneration because He et al. disclose that topical application of PEDF+DHA could ameliorate the diabetes-induced DHA deficiency, thus maintaining a healthy ocular surface (page 2519, left col., 2nd paragraph, line 16-18) and that one of the deficiencies is the dysfunction of the meibomian glands, leading to tear lipid deficiency and dry eye (page 2519, left col., 2nd paragraph, line 1-11). The disclosures render obvious claim 1.
Regarding claim 2, ‘832 teaches the peptide of LSVATALSALSLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 1) [0053], SLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 3) [0053] and SLGAEQRTESIIHRALYYDL (SEQ ID NO: 5) [0058], all which comprise the instant SEQ ID NO: 5. ‘832 further teaches compositions comprising the peptide with pharmaceutically acceptable carrier (claim 7 and [0016]).
Regarding claim 3, ‘832 teaches the peptide of LSVATALSALSLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 1) [0053], SLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 3) [0053] and SLGAEQRTESIIHRALYYDL (SEQ ID NO: 5) [0058], all which comprise the instant SEQ ID NO: 2. ‘832 further teaches compositions comprising the peptide with pharmaceutically acceptable carrier (claim 7 and [0016]).
Regarding claim 4, ‘832 teaches the peptide of SLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 3) [0053]. ‘832 further teaches compositions comprising the peptide with pharmaceutically acceptable carrier (claim 7 and [0016]).
Regarding claim 5, ‘832 teaches the peptide of SLGAEQRTESIIHRALYYDLISSPDIHGT (SEQ ID NO: 3) [0053]. ‘832 further teaches compositions comprising the peptide with pharmaceutically acceptable carrier (claim 7 and [0016]). SEQ ID NO: 3 of ‘832 comprises the instant SEQ ID NOS. 6-10, 70, 72, 74.

Double Patenting -Withdrawn
The rejection of claims 1, 2, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-7, 10-13, and 18-19 of copending Application No. 16/340,113 (PG-Pub. 2019/0248859) is withdrawn because the copending application is abandoned.

Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed 08/08/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of He et al.

Conclusion
Claims 1-5 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                           
/ARADHANA SASAN/Primary Examiner, Art Unit 1615